777 N.W.2d 194 (2010)
Michael PAGANO, Plaintiff,
v.
PONTIAC OSTEOPATHIC HOSPITAL, Defendant-Appellant, and
Allen Medical Systems, Inc., Hillenbrand Industries, Inc., and Hill-Rom Company, Inc., Defendants-Appellees.
Docket No. 139917. COA No. 285100.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion to dismiss or strike the application is DENIED. The application for leave to appeal the September 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.